Title: From Thomas Jefferson to Martha Jefferson Randolph, 9 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Monday Mar. 9. 07.
                        
                        I have the happiness to inform you that mr Randolph is entirely well. his fever had left him at the date of
                            my last but I did not then know it. +he moved here on Saturday and Dr. Jones with him. He has now nothing but weakness to
                            contend with. he was able to walk two or three times across the room to-day, he eats with some appetite & sleeps
                            tolerably. the Doctor will leave us tomorrow, as nothing is now wanting but care of our patient. but it will be many days
                            before he will be able to set out on his journey. I would willingly compound for ten days. however he must not set out too
                            soon. we shall detain the carts some days yet, as we have now two posts a week you shall hear from me every 3. or 4. days.
                            God bless you my ever dear daughter & all our young ones.
                        
                            Th: Jefferson
                            
                        
                    
                     + alludes to a circumstance that I will explain when we meet
                  
               